Citation Nr: 0724367	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  07-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1996 to 
August 2006 with over 3 years of previous active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in part, denied service connection 
for a cervical spine condition and left ear hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a hearing before a decision 
review officer at the RO on May 1, 2007.  The veteran 
appeared for the scheduled hearing, but after a discussion 
with his representative, the veteran requested that the 
hearing be postponed while he obtained additional evidence.  
On that date, the representative requested that the hearing 
be rescheduled.  In a June 19, 2007 correspondence, the 
veteran requested a rescheduled hearing at the RO.  There are 
no specific regulations governing requests for rescheduling 
of hearings before RO personnel.  In the absence of such 
regulatory guidance, the Board finds good cause to grant the 
request for a new hearing.

In May 2006, the veteran underwent a QTC VA examination prior 
to separation from service.  On the examination the veteran's 
complaints of neck pain were noted, but physical and X-ray 
examination were reportedly normal.  The diagnoses included 
"Cervical spine."  The veteran was seen by a private 
physician in June 2007.  The physician reported the veteran's 
complaints of cervical spine pain, and noted that the results 
of a magnetic resonance imaging study (MRI) were pending.  
The physician concluded that the veteran's cervical spine 
pain was at least as likely as not related to the veteran's 
duties in service as a helicopter pilot.  The physician did 
not report a diagnosis.

The results of the MRI would be pertinent to the question of 
whether the veteran has a current cervical spine disability.  
VA has a duty to seek the report of the MRI study reported by 
the private physician.  38 U.S.C.A. § 5103(b) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
hearing before regional office personnel 
at the RO. 

2.  All necessary steps should be taken 
to obtain the report of the MRI 
reportedly scheduled by the veteran's 
private physician in June 2007.

3.  If any benefit sough on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

